Citation Nr: 0941766	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-11 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Douglas M. Fellows, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to November 
1945.  He died in July 2004.  The Veteran's widow died in 
February 2005.  The appellant is the estate of the widow.


FINDING OF FACT

The Veteran's widow is deceased and accrued benefits are not 
payable to an estate or to a political subdivision of the 
United States.


CONCLUSION OF LAW

The criteria for the award of accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1000, 3.1002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the appeal is wholly dependent on interpretation of the 
law and regulations pertaining to the payment of accrued 
benefits.  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  The appellant was provided the text of pertinent 
regulations governing the adjudication of this claim in a 
January 2008 statement of the case.

The RO granted the Veteran's claim for pension benefits in a 
February 2004 rating decision.  The RO withheld payment of 
the benefits pending a determination of the Veteran's 
competency.  The Veteran died in July 2004, prior to payment 
of the benefits.

In November 2004, the widow's daughter submitted a claim for 
accrued benefits on behalf of the widow.  In an April 2004 
letter the RO wrote to the widow stating that the November 
2004 application for VA benefits could not be accepted 
because it had not been signed by the widow.

The record reveals that the widow died in February 2005.  In 
a December 2005 letter, the attorney for the widow's estate 
requested that the VA award the estate the accrued benefits 
resulting from the February 2004 award of pension benefits to 
the Veteran.

The attorney argues that the widow's daughter had power of 
attorney for her mother and that the November 2004 
application for accrued benefits should have been accepted as 
a timely and valid application for VA benefits, even though 
it was not signed by the widow.  The attorney asserts that 
since the November 2004 application for accrued benefits was 
valid and was received by VA prior to the widow's death, the 
widow's estate is entitled to accrued benefits.

The Board finds that regardless of whether or not the 
November 2004 application was considered to be a valid 
application for accrued benefits, the widow's estate may not 
be awarded accrued benefits as a matter of law.  The VA 
regulation, 38 C.F.R. § 3.1000(a)(1), specifically states 
that only a living person is entitled to accrued benefits.  
In this case the widow is deceased and since the widow's 
estate is not a living person, the estate may not be awarded 
accrued benefits.  

The attorney has stated that the State of Oregon paid the 
Veteran's last sickness and burial expenses and paid the 
widow's last sickness and burial expenses, and that the State 
of Oregon is a claimant in the estate.  He contends that 
since the State of Oregon paid the last sickness and burial 
expenses, accrued benefits are payable to for reimbursement 
of those expenses.  This argument also fails, not only is the 
State of Oregon not a living person, but 38 C.F.R. § 3.1002 
specifically states that no part of accrued benefits may be 
used to reimburse any political subdivision of the United 
States for expenses incurred in the last sickness or burial 
of any beneficiary.

Accordingly, the estate of the Veteran's widow is not 
entitled to an award of accrued benefits as a matter of law 
and the appeal must be denied.  




ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


